Kellogg, J. (concurring):
The injury to plaintiff’s intestate was caused by two negligent acts: First. The engineer failed to notice the mark on the rope which indicated that the elevator was at the fifth floor and which was a signal to him to slow down the engine so that when the mark on the rope for the sixth floor arrived he could shut off the power. He failed to see the first mark, but "upon seeing the second slowed down instead of stopping the engine, thinking that he had arrived only at the fifth floor. He was a coemployee of the intestate and was *34negligent"in Iiis duty as such. He was not negligent in performing" any duty of superintendence.
/Second.- Plaintiff’s intestate failed to ring the hell which was the signal to notify the engineer that the elevator had arrived at the sixth floor. That duty rested upon liim and he had been performing it for sometime previous. Ho other person present was charged with that duty. The falling of the elevator, therefore, resulted primarily from Ills negligence. The defendant has not -been shown negligent and the plaintiff’s intestate was not shown free from' contributory negligence.
: Judgment and order reversed and new trial granted, with costs to appellant to abide event.